Citation Nr: 0204359	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  96-28 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disability.


REPRESENTATION

Appellant represented by:	Eustace de Saint Phalle, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1996 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claim of entitlement 
to a total disability evaluation based on individual 
unemployability (TDIU).  In a June 2000 decision, the Board 
upheld the RO's denial of the veteran's claim for TDIU.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001, counsel for the Secretary filed a "Motion for 
Remand and to Stay Proceedings" pending a ruling on the 
motion.  An Order of the Court dated in May 2001, granted the 
motion for remand and vacated the Board's decision of July 
2000.  The case was remanded for further development, 
readjudication and disposition in accordance with the Court's 
Order.  

In September 2001, the Board notified the appellant, through 
his attorney, that he had the right to submit additional 
argument and evidence in support of his appeal.  The 
veteran's attorney submitted a written brief presentation, 
dated in February 2002, attached to which was additional 
medical evidence and employment records.  The additional 
evidence was accompanied by a written waiver of initial 
consideration by the RO, pursuant to 38 C.F.R. § 20.1304(c) 
(2001).  


REMAND

The veteran's only service-connected disability consists of 
schizophrenic reaction, evaluated as 50 percent disabling.  

Where, as in this case, the veteran does not meet the 
percentage requirements for a total rating set out in 38 
C.F.R. § 4.16(a) (2001), the Board lacks the authority to 
grant a total rating in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001).  In such a case the 
Board must refer the matter to VA's Compensation and Pension 
(C & P) Director for initial consideration under the 
provisions of 38 C.F.R. § 4.16(b) (2001).  Id.  Referral is 
required where there is a plausible basis for concluding that 
the veteran is unable to secure and follow a gainful 
occupation.  Bowling v. Principi, at 9.

Of record, is the December 2001 report of a private 
psychological evaluation conducted at the request of the 
veteran's representative in November 2001.  The veteran 
reportedly took Mellaril for his psychiatric disability.  It 
was noted that this medication caused him to become sleepy 
and rendered him unable to find substantial employment.  The 
examiner reported that wage and tax statements (Internal 
Revenue Service Form W-2s) showed that the veteran had earned 
$4,365.12 in 1998, $5,306.04 in 1999, and $1,571.67 in 2000.  
It was also reported that the veteran was not currently 
employed.  The examiner expressed his belief that the veteran 
could not successfully work given his "current level of 
psychologic difficulty and medication side effects."

The examiner's opinion provides a plausible basis for 
concluding that the veteran's service connected schizophrenia 
precludes him from following a gainful occupation.  
Therefore, the Board must REMAND this case for the following:

1.  The RO should refer this case to the 
Director of C & P for a determination as 
to whether the veteran is entitled to a 
total rating for compensation based on 
individual unemployability in accordance 
with the provisions of 38 C.F.R. 
§ 4.16(b).

2.  If the benefit sought remains denied, 
the RO should issue a supplemental 
statement of the case in accordance with 
applicable laws and regulations.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



